Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 1 of 12

ELIJAH E. CUMMINGS, MARYLAND ONE HUNDRED SIXTEENTH CONGRESS JIM JORDAN, OHIO

CHAIRMAN RANKING MINORITY MEMBER

Congress of the Anited States

House of Representatives

COMMITTEE ON OVERSIGHT AND REFORM
2157 RAYBUAN HOUSE OFFICE BUILDING
WASHINGTON, DC 20515-6143

Masomty (202) 225-5051
Minonity {20212

  

hitp://oversight.house.gov

July 19, 2019

Ms. Audrey Strauss

Deputy United States Attorney
United States Attorney’s Office
Southern District of New York
1 Saint Andrews Plaza

New York, NY 10007

Dear Ms. Strauss:

On January 8, 2019, the Committee launched an investigation of “hush money” payments
that President Donald Trump made through his longtime personal attorney, Michael Cohen, to
silence women alleging affairs with the President during the 2016 presidential campaign, as well
as the President’s failure to report hundreds of thousands of dollars in payments and liabilities on
statutorily mandated financial disclosure forms.

The Committee’s investigation is broad and includes oversi ght of the President’s
compliance with the Ethics in Government Act of 1978, the accuracy of the Presidents financial
reporting to the Office of Government Ethics and other federal entities, the President’s
compliance with campaign finance laws, the accuracy of the President’s statements to the
American people about these payments, multiple inaccurate assertions by White House and
Trump Organization representatives to government ethics officials that the President’s payments
were made pursuant to a “retainer” agreement with Mr. Cohen, and other matters.

At the same time, the Committee understands that your office has been conducting a
criminal investigation into the narrower issue of whether these hush money payments violated
federal campaign finance laws. As a result of your office’s investigation, Mr. Cohen pleaded
guilty and is now serving a three-year sentence, Although your office has now concluded its
investigation, no one else has been held accountable for participating in these crimes.

The Committee is seeking to determine whether the internal Department of Justice policy
against indicting a sitting President—the same policy that prevented Special Counsel Robert
Mueller from bringing an indictment against President Trump for obstruction of justice in the
Russian election interference investigation—played any role in your office’s decision not to
indict President Trump for these hush money crimes. If prosecutors identified evidence of
criminal conduct by Donald Trump while serving as President—and did not bring charges as
they would have for any other individual—this would be the second time the President has not
been held accountable for his actions due to his position. The Office of the President should not
be used as a shield for criminal conduct.

-\
Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 2 of 12

Ms. Audrey Strauss
Page 2

The Committee also requests the evidence your office has amassed relating to these
crimes, as well as information regarding whether Attorney General William Barr or other
Department leaders influenced the decisions in this case in any way.

The Committee is writing to you as the top official at the Southern District of New York
charged with overseeing this investigation and leading prosecutors and investigators in their
work—and their decisions. You serve in a parallel capacity to that of Special Counsel Mueller,
who issued a detailed report to Congress about his investigation and will be testifying next week
about his findings.

The Committee is also writing to you directly because Attorney General Barr failed to
relay information to Congress and the American people in an independent, neutral, and factual
way regarding prosecutors’ findings relating to President Trump when he fundamentally
mischaracterized the findings of the report issued by Special Counsel Mueller.!

As a result of this and other incidents, the Committee has expanded its investigation to
include examining the Department’s process in the decisions in this case and whether they were
influenced by politics, Department policy, or Department leadership in any way.

In ordering the unsealing of Mr. Cohen’s records yesterday, a federal court found that this
matter is one of “national importance” and that “it is time that every American has an
opportunity to scrutinize the Materials.” The Committee agrees. It is also critical for Congress
to conduct its Constitutional role of overseeing the President, particularly when the Justice
Department is constrained from doing so.

Southern District’s “Hush Money” Investigation

On August 21, 2018, Mr. Cohen pleaded guilty to criminal charges in the Southern
District of New York, including two counts for illegal campaign contributions for payments
during the 2016 presidential campaign to silence women alleging extramarital affairs with then-
candidate Trump. According to your prosecutors, Mr. Cohen played a central role in arranging:

® a $150,000 payment by the National Enquirer’s parent, American Media, Inc.
(AMD), to Karen McDougal, a former model and actress, in August 2016 as part
of a so-called “catch-and-kill,” so her story would never be published; and

 

' See, e.g., Letter from Special Counsel Robert S. Mueller, III to Attorney General William P. Barr,
Department of Justice (Mar. 27, 2019) (noting that Attorney General Barr “did not fully capture the context, nature,
and substance of this Office’s work and conclusions,” that he caused “public confusion about critical aspects of the
results of our investigation,” and that he threatened “to undermine a central purpose for which the Department
appointed the Special Counsel: to assure full public confidence in the outcome of the investigations”),

? Prosecutors Have ‘Concluded’ Michael Cohen Campaign Finance Probe, Judge Says, Washington Post
(July 17, 2019) (online at www.washingtonpost.com/national-security/prosecutors-have-concluded-michael-cohen-
campaign-finance-probe-judge-says/2019/07/17/733391a0-a8b1-11 9-92 14-246e594deSd5_story.html).

E-f
Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 3 of 12

Ms. Audrey Strauss
Page 3

° a $130,000 payment by Mr. Cohen to Stephanie Clifford, a.k.a. Stormy Daniels,
through a shell company he created called Essential Consultants LLC in October
2016.7

Mr. Cohen did not act alone. As he admitted in open court:

[I]n coordination with, and at the direction of, a candidate for federal office, I and the
CEO of a media company at the request of the candidate worked together to keep an
individual with information that would be harmful to the candidate and the campaign
from publicly disclosing this information. ... I participated in this conduct ... for the
principal purpose of influencing the election.’

During a hearing before the Committee on February 27, 2019, Mr. Cohen confirmed that,
“for the record, Individual Number 1 is President Donald J. Trump.” He also elaborated on the
role of AMI Chief Executive Officer David Pecker in the “catch-and-kill” practices and Trump
Organization Chief Financial Officer Allen Weisselberg in reimbursing Mr. Cohen for the hush
money payments and structuring the payments.”

Corroborating his testimony, Mr. Cohen produced copies of checks drawn from the
President’s personal and trust accounts to reimburse Mr. Cohen for the hush money payments.
One check, dated August 1, 2017, came from President Trump’s personal account, and the other,
dated March 17, 2017, came from the Donald J. Trump Revocable Trust. These checks
demonstrate the President’s personal involvement and the apparent interchangeable nature of his
personal account and his trust account—from which he supposedly had removed himself to
address conflicts of interest.

President Trump and his trustees, Donald Trump Jr. and Allen Weisselberg, wrote these
checks in 2017, while Mr. Trump was serving as President. Your office found that Mr. Cohen
was reimbursed $420,000 in monthly installments of $35,000, including $130,000 for the hush
money payment to Ms. Clifford, $50,000 for “tech services,” which were “gross[ed] up’ to
$360,000 for tax purposes,” and a $60,000 “bonus.” According to your prosecutors, the
President’s company “falsely accounted for these payments as ‘legal expenses.’’”®

 

3 Department of Justice, U.S, Attorney’s Office for the Southern District of New York, Government’s
Information (Aug. 21, 2018), United States v. Cohen, 8.D.N.Y. (No. 1:18 CR 00602).

“U.S. District Court, Southern District of New York, Transcript of Court Proceedings, Defendant’s Plea
(Aug. 21, 2018), United States v. Cohen, S.D.N.Y (No. 1:18 CR 00602) (online at
https://assets.documentcloud.org/documents/47801 85/Cohen-Court-Proceeding-Transcript.pdf).

> Committee on Oversi ght and Reform, Hearing with Michael Cohen, Former A ttorney to President
Donald Trump (Feb. 27, 2019) (online at
https://oversight.house, gov/sites/democrats,oversight. house.gov/files/ Printed%20Transcript%20Ser.%20No.%201 16
-03-FC%20Michael%20Cohen.pdf).

° Department of Justice, Southern District of New York, Government’s Sentencing Memorandum (Dec. 7,
2018), United States v. Cohen, S.D.N.Y. (No. 1:18 CR 00602).
Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 4 of 12

Ms. Audrey Strauss

Unsealed Warrant Applications Show Direct Coordination with President

Warrant materials released yesterday shed additional light on this hush money payment

scheme, including dozens of references to President Trump’s knowledge and actions. According
to the affidavit for the warrant application on April 8, 2018, Mr. Cohen regularly communicated
with President Trump as he committed these crimes. In fact, President Trump communicated
directly with Mr. Cohen immediately before Mr. Cohen made arrangements for payments to
silence these women, according to the FBI agent who made the report. The affidavit for the
warrant application states:

Based on the timing of these calls, and the content of the text messages and emails, I
believe that at least some of these communications concerned the need to prevent
Clifford from going public, particularly in the wake of the Access Hollywood story. In

particular, I have learned the following:

a.

On October 8, 2016, at approximately 7:20 p.m., Cohen received a call
from Hicks. Sixteen seconds into the call, Trump joined the call, and the
call continued for over four minutes. Based on the toll records that the
USAO has obtained to date, I believe that this was the first call Cohen had
received or made to Hicks in at least multiple weeks, and that Cohen and
Trump spoke about once a month prior to this date—specifically, prior to
this call on October 8, 2016, Cohen and Trump had spoken once in May,
once in June, once in July, zero times in August, and twice in September.

Approximately ten minutes after the call ended, Hicks and Cohen spoke
again for about two minutes.

At 7:39 p.m., immediately after the second call with Hicks ended, Cohen
called David Pecker (as noted above, the President of American Media
Inc., or AMI) and they connected for thirty seconds.’

The affidavit for the warrant application also indicates that President Trump later spoke
with Mr. Cohen less than 30 minutes before Mr, Cohen prepared the shell corporations he used
for the hush money payments:

b. The next morning, on or about October 26, 2016, at 8:26 a.m., Cohen
called Trump and spoke to him for approximately three minutes. At 8:34
a.m., Cohen called Trump again and connected for a minute and a half.

ce At approximately 9:04 a.m.—less than thirty minutes after speaking with

Trump—Cohen sent two emails to the person who had incorporated
Resolution Consultants and Essential Consultants for him, and stated “can
you send me asap the filing receipt” and then, in the second email, “for
Essential Consultants LLC.” That person responded with the filing receipt

 

? Department of Justice, U.S. Attorney’s Office for the Southern District of New York, Letter, Exhibit |
(July 18, 2019), United States v. Cohen, 8.D.N.Y. (No. 1:18 CR 00602),
Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 5 of 12

Ms. Audrey Strauss
Page 5

two minutes later at 9:06 a.m. and with the certification of formation 23
minutes later, at 9:27 a.m.

Despite this evidence, your office reportedly has not conducted certain interviews
prosecutors requested with Trump Organization officials regarding these payments.’ In addition,
as your office stated in the affidavit for the April 8, 2018, warrant application, “Due to the
partially covert nature of the investigation to this date, the USAO has not requested documents
from the Trump Organization or Davidson.” !”

Justice Department Policy Against Indicting Sitting President

In March, Special Counsel Robert Mueller issued his report examining Russian
interference in the 2016 presidential election and other matters. The Special Counsel’s report
described ten alarming incidents in which the President attempted to obstruct justice, ranging
from attempting to remove the Special Counsel to encouraging witnesses to lie and to destroy or
conceal evidence.!!

The Special Counsel’s report confirmed that he did not exonerate the President. To the
contrary, the report stated:

[I] we had confidence after a thorough investigation of the facts that the President clearly
did not commit obstruction of justice, we would so state. Based on the facts and the
applicable legal standards, however, we are unable to reach that judgment, 2

Instead, the report made clear that the Special Counsel had to follow a Department of
Justice policy not to indict the sitting President:

The Office of Legal Counsel (OLC) has issued an Opinion finding that “the indictment or
criminal prosecution of a sitting President would impermissibly undermine the capacity
of the executive branch to perform its constitutionally assigned functions” ... [T]his

Office accepted OLC’s legal conclusion for the purpose of exercising prosecutorial
jurisdiction.

 

8 Id.

° Prosecutors Unlikely to Charge Trump Org Executives, Sources Say, CNN (July 12, 2019) (online at
www.cnn.com/2019/07/ 12/politics/trump-organization-federal-prosecutors/index.html) (“In January, one month
after Cohen was sentenced to three years in prison, prosecutors requested interviews with executives at the
company, CNN reported. But prosecutors never followed up on their initial request, people familiar with the matter
said, and the interviews never took place.”),

'° Department of Justice, U.S. Attorney’s Office for the Southern District of New York, Letter, Exhibit 1
(July 18, 2019), United States v, Cohen, $.D.N.Y, (No. 1:18 CR 00602).

'! Special Counsel Robert S, Mueller, III, Department of Justice, Report on the !nvestigation into Russian
Interference in the 2016 Presidential Election (March 2019) (online at www justice.gov/storage/report.pdf).

12 Id.
13 Td
Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 6 of 12

Ms. Audrey Strauss
Page 6

In addition to issuing this report, the Special Counsel held a press conference on May 29,
2019, in which he explained this Justice Department policy in greater detail. He stated:

A special counsel’s office is part of the Department of Justice, and by regulation, it was
bound by that department policy. Charging the president with a crime was therefore not
an option we could consider,"4

The Special Counsel also highlighted during his press conference the critical role of
Congress, stating that “the Constitution requires a process other than the criminal justice system
to formally accuse a sitting president of wrongdoing,”!»

The policy the Special Counsel was referring to is a memo issued by OLC in 2000. That
memo argued that “indictment or criminal prosecution of a sitting President would impermissibly
undermine the capacity of the executive branch to perform its constitutionally assigned
functions.” The OLC memo asserted that, under the doctrine of separation of powers, conviction
of the President would conflict with the “conduct of the Presidency.””!®

The OLC memo also explicitly recognized the role of Congress:

Finally, ‘under our constitutional plan as outlined in Article I, sec. 3, only the Congress
by the formal process of impeachment, and not a court by any process should be accorded
the power to interrupt the Presidency or oust an incumbent,’!7

The OLC memo also stated:

Where the President is concerned, only the House of Representatives has the authority to
bring charges of criminal misconduct through the constitutionally sanctioned process of
impeachment.!8

The OLC memo emphasized that “the President is not above the law, and that he is

ultimately accountable for his misconduct that occurs before, during, and after his service to the
country.””!9

 

't Press Conference with Special Counsel Robert S, Mueller, [11], Department of Justice (May 29, 2019)
(online at www nytimes.com/2019/05/29/us/politics/mueller-transcript.html) (emphasis added),

1 Td.

'6 A Sitting President's Amenability to Indictment and Criminal Prosecution, 24 Op, O.L.C. 222 (2000)
(OLC Op.) (online at www justice.gov/sites/default/files/olc/opinions/2000/ 0/3 l/op-ole-v024-p0222 _0.pdf).

17 ld.
18 id
19 la.

E-&
Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 7 of 12

Ms. Audrey Strauss
Page 7

Requests for Documents and Information

Given the gravity of these matters, the conclusion of your office’s investigation, and the
importance of these issues to the American people, the Committee requests that you produce the
following documents by August 2, 2019:

L All evidence collected referring or relating to the role of any other individual in
connection with the campaign finance violations charged against Michael Cohen,
including any evidence referring or relating to the President of the United States;
and

2. Copies of all immunity deals granted, or informal immunity agreement letters or
non-prosecution agreements entered into, in this investigation.

In addition, the Committee requests that you submit written answers to the following
questions by August 2, 2019:

L, Did your office conduct an investigation into potential criminal conduct by the
President of the United States?

i Did your office collect evidence of the President’s direct participation in potential
criminal conduct?

3. Did your office not indict the President due, in part or in whole, to the Department
of Justice policy described in the OLC memo?

4, Did the Department of Justice policy described in the OLC memo play any role in
your office’s deliberations regarding whether to indict the President? If so, what
role did it play?

5, Although the Special Counsel refrained from rendering a prosecutorial judgment
after his investigation, the Attorney General ultimately made the decision to
decline prosecution of the President. For any potential crimes relating to your
investigation, did your office, the Attorney General, or any other Department
official render a prosecutorial judgment with respect to the President?

6. Please identify the potential crimes by the President that were evaluated by your
office, when any determination not to prosecute was made, who made that

determination, when that determination was communicated, and the basis for that
determination.

: What was the involvement or influence of the Attorney General in any decisions
in this case?

8, Did your office request interviews of any Trump Organization or T rump
campaign officials in connection with your investigation?
Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 8 of 12

Ms. Audrey Strauss
Page 8

9. Did your office conduct interviews of any Trump Organization or Trump
campaign officials in connection with your investi gation? If not, why not?

10. Did your office submit document requests to the Trump Organization? If so, did
they comply in whole or in part?

11. Has your office collected evidence of communications between Mr. Cohen and
the President referring or relating to Stephanie Clifford or Karen McDougal, or
payments to Stephanie Clifford or Karen McDougal?

12. Why have no other participants in the campaign finance violations been charged
with a crime?

The Committee on Oversight and Reform is the principal oversight committee of the
House of Representatives and has broad authority to investigate “any matter” at “any time” under
House Rule X. In addition, House Rule X, clause 3(i) specifically charges the Committee with
conducting oversight of “the operation of Government activities at all levels, including the
Executive Office of the President,”

An attachment to this letter provides additional instructions for responding to the
Committee’s request. If you have any questions regarding this request, please contact my staff at
(202) 225-5051. Thank you for your prompt attention to this request.

Sincerely,

bb E. C9)

Elijah E. Cummings
Chairman

 

Enclosure

Ge: The Honorable Jim Jordan, Ranking Member

eh
Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 9 of 12

Responding to Committee Document Requests

In complying with this request, produce all responsive documents that are in your
possession, custody, or control, whether held by you or your past or present agents,
employees, and representatives acting on your behalf. Produce all documents that you
have a legal right to obtain, that you have a right to copy, or to which you have access, as
well as documents that you have placed in the temporary possession, custody, or control
of any third party.

Requested documents, and all documents reasonably related to the requested documents,
should not be destroyed, altered, removed, transferred, or otherwise made inaccessible to
the Committees.

In the event that any entity, organization, or individual denoted in this request is or has
been known by any name other than that herein denoted, the request shall be read also to
include that alternative identification.

The Committees’ preference is to receive documents in electronic form (ie. GD,
memory stick, thumb drive, or secure file transfer) in lieu of paper productions.

Documents produced in electronic format should be organized, identified, and indexed
electronically.

Electronic document productions should be prepared according to the following
standards:

a. The production should consist of single page Tagged Image File (“TIF ”), files
accompanied by a Concordance-format load file, an Opticon reference file, and a
file defining the fields and character lengths of the load file.

b. Document numbers in the load file should match document Bates numbers and
TIF file names.
c. If the production is completed through a series of multiple partial productions,

field names and file order in all load files should match.

d. All electronic documents produced to the Committees should include the
following fields of metadata specific to each document, and no modifications
should be made to the original metadata:

BEGDOC, ENDDOC, TEXT, BEGATTACH, ENDATTACH, PAGECOUNT,
CUSTODIAN, RECORDTYPE, DATE, TIME, SENTDATE, SENTTIME,
BEGINDATE, BEGINTIME, ENDDATE, ENDTIME, AUTHOR, FROM, CC,
TO, BCC, SUBJECT, TITLE, FILENAME, FILEEXT, FILESIZE,
DATECREATED, TIMECREATED, DATELASTMOD, TIMELASTMOD,

€-4
10.

11.

ee

13.

14.

15.

T.

Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 10 of 12

INTMSGID, INTMSGHEADER, NATIVELINK, INTFILPATH, EXCEPTION,
BEGATTACH.

Documents produced to the Committees should include an index describing the contents
of the production. To the extent more than one CD, hard drive, memory stick, thumb

drive, zip file, box, or folder is produced, each should contain an index describing its
contents.

Documents produced in response to this request shall be produced together with copies of
file labels, dividers, or identifying markers with which they were associated when the
request was served.

When you produce documents, you should identify the paragraph(s) or request(s) in the
Committees’ letter to which the documents respond.

The fact that any other person or entity also possesses non-identical or identical copies of
the same documents shall not be a basis to withhold any information.

The pendency of or potential for litigation shall not be a basis to withhold any
information.

In accordance with 5 U.S.C.§ 352(d), the Freedom of Information Act (FOIA) and any
statutory exemptions to FOIA shall not be a basis for withholding any information.

Pursuant to 5 U.S.C. § 552a(b)(9), the Privacy Act shall not be a basis for withholding
information.

If compliance with the request cannot be made in full by the specified return date,
compliance shall be made to the extent possible by that date. An explanation of why full
compliance is not possible shall be provided alon g with any partial production.

In the event that a document is withheld on the basis of privilege, provide a privilege log
containing the following information concerning any such document: (a) every privilege
asserted; (b) the type of document; (c) the general subject matter; (d) the date, author,
addressee, and any other recipient(s); (e) the relationship of the author and addressee to
each other; and (f) the basis for the privilege(s) asserted.

If any document responsive to this request was, but no longer is, in your possession,
custody, or control, identify the document (by date, author, subject, and recipients), and

explain the circumstances under which the document ceased to be in your possession,
custody, or control.

If a date or other descriptive detail set forth in this request referring to a document is
inaccurate, but the actual date or other descriptive detail is known to you or is otherwise
apparent from the context of the request, produce all documents that would be responsive
as if the date or other descriptive detail were correct.

F-lo
18.

19,

20.

21.

Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 11 of 12

This request is continuing in nature and applies to any newly-discovered information.
Any record, document, compilation of data, or information not produced because it has
not been located or discovered by the return date shall be produced immediately upon
subsequent location or discovery.

All documents shall be Bates-stamped sequentially and produced sequentially.

Two sets of each production shall be delivered, one set to the Majority Staff and one set
to the Minority Staff. When documents are produced to the Committee on Oversight and
Reform, production sets shall be delivered to the Majority Staff in Room 2157 of the
Rayburn House Office Building and the Minority Staff in Room 2105 of the Rayburn
House Office Building. When documents are produced to the Committee on Financial
Services, production sets shall be delivered to the Majority Staff in Room 2129 of the
Rayburn House Office Building and the Minority Staff in Room 4340 of the O’Neill
House Office Building. When documents are produced to the Permanent Select
Committee on Intelligence, production sets shall be delivered to Majority and Minority
Staff in Room HVC-304 of the Capital Visitor Center.

Upon completion of the production, submit a written certification, signed by you or your
counsel, stating that: (1) a diligent search has been completed of all documents in your
possession, custody, or control that reasonably could contain responsive documents; and
(2) all documents located during the search that are responsive have been produced to the
Committee.

Definitions

 

The term “document” means any written, recorded, or graphic matter of any nature
whatsoever, regardless of how recorded, and whether ori ginal or copy, including, but not
limited to, the following: memoranda, reports, expense reports, books, manuals,
instructions, financial reports, data, working papers, records, notes, letters, notices,
confirmations, telegrams, receipts, appraisals, pamphlets, magazines, newspapers,
prospectuses, communications, electronic mail (email), contracts, cables, notations of any
type of conversation, telephone call, meeting or other inter-office or intra-office
communication, bulletins, printed matter, computer printouts, teletypes, invoices,
transcripts, diaries, analyses, returns, summaries, minutes, bills, accounts, estimates,
projections, comparisons, messages, correspondence, press releases, circulars, financial
statements, reviews, opinions, offers, studies and investigations, questionnaires and
surveys, and work sheets (and all drafts, preliminary versions, alterations, modifications,
revisions, changes, and amendments of any of the foregoing, as well as any attachments
or appendices thereto), and graphic or oral records or representations of any kind
(including without limitation, photographs, charts, graphs, microfiche, microfilm,
videotape, recordings and motion pictures), and electronic, mechanical, and electric
records or representations of any kind (including, without limitation, tapes, cassettes,
disks, and recordings) and other written, printed, typed, or other graphic or recorded
matter of any kind or nature, however produced or reproduced, and whether preserved in
writing, film, tape, disk, videotape, or otherwise. A document bearing any notation not a

aii
Case 1:18-cr-O0602-WHP Document 51-5 Filed 12/11/19 Page 12 of 12

part of the original text is to be considered a separate document. A draft or non-identical
copy is a separate document within the meaning of this term.

The term “communication” means each manner or means of disclosure or exchange of
information, regardless of means utilized, whether oral, electronic, by document or
otherwise, and whether in a meeting, by telephone, facsimile, mail, releases, electronic
message including email (desktop or mobile device), text message, instant message,
MMS or SMS message, message application, or otherwise.

The terms “and” and “or” shall be construed broadly and either conjunctively or
disjunctively to bring within the scope of this request any information that might
otherwise be construed to be outside its scope. The singular includes plural number, and
vice versa. The masculine includes the feminine and neutral genders.

The term “including” shall be construed broadly to mean “including, but not limited to.”

The term “Company” means the named legal entity as well as any units, firms,
partnerships, associations, corporations, limited liability companies, trusts, subsidiaries,
affiliates, divisions, departments, branches, joint ventures, proprietorships, syndicates, or
other legal, business or government entities over which the named legal entity exercises
control or in which the named entity has any ownership whatsoever.

The term “identify,” when used in a question about individuals, means to provide the
following information: (a) the individual’s complete name and title; (b) the
individual’s business or personal address and phone number; and (c) any and all
known aliases.

The term “related to” or “referring or relating to,” with respect to any given subject,
means anything that constitutes, contains, embodies, reflects, identifies, states, refers to,
deals with, or is pertinent to that subject in any manner whatsoever.

The term “employee” means any past or present agent, borrowed employee, casual
employee, consultant, contractor, de facto employee, detailee, fellow, independent
contractor, intern, joint adventurer, loaned employee, officer, part-time employee,
permanent employee, provisional employee, special government employee,
subcontractor, or any other type of service provider.

The term “individual” means all natural persons and all persons or entities acting on
their behalf.

CAd
